Citation Nr: 1635693	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral shoulder injuries, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for residuals of a neck injury, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a disability manifested by breathing difficulty, to include as secondary to the claimed neck disability.

4.  Entitlement to service connection for a disability manifested by difficulty swallowing, to include as secondary to the claimed neck disability.

5.  Entitlement to service connection for a headache disorder, to include as secondary to the claimed neck disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

7.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

8.  Entitlement to an initial rating in excess of 10 percent for residuals of a left testicle injury.

9.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Navy from September 1977 to November 1981 with subsequent service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from June 2011, February 2012, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

After the hearing, the Veteran's attorney submitted additional evidence and waived initial RO consideration.  See May 2016 Correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for residuals of injuries to the shoulders, breathing difficulty, swallowing difficulty, and headaches, a higher rating for bilateral knee disabilities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine intervertebral disc syndrome with degenerative arthritis is at least as likely as not related to his service.

2.  Prior to May 13, 2014, there was only evidence of atrophy of the left testicle; however, beginning on this date, atrophy is noted in both testicles. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine intervertebral disc syndrome with degenerative arthritis have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial rating in excess of 10 percent for residuals of a testicle injury are denied for period prior to May 13, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.115b, Diagnostic Code (Code) 7523 (2015).

3.  Beginning May 13, 2014, the criteria for an initial 20 percent rating is granted for residuals of a testicle injury.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.115b, Diagnostic Code (Code) 7523 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See May 2010 VCAA/DTA Letter, May 2016 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claim submissions, and lay statements have been associated with the record.  The Veteran was afforded three VA examinations, which are found to be adequate for rating purposes.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

	(CONTINUED ON NEXT PAGE)



II. Legal Criteria and Analysis

A. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6 (c)(1) (2015).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365  .

Service treatment records show the Veteran had a traumatic injury to the neck in June 1986, when another serviceman jumped in pool and landed on the Veteran's neck.  See page 3 of STR - Medical received October 2014.  

There is ample evidence that this injury took place during a period of ACDUTRA.  Specifically, service a record shows the Veteran had active duty, active duty for training, or full time training duty from June 14, 1986 to June 26, 1986.  A Memorandum shows he was attending military school at Camp Williams at the time of the June 1986 neck injury.  A June 1986 Army National Guard record shows that he was totally disabled for performance of military duties from June 15, 1986 to June 25, 1986 due to injury incurred while engaged in training.  See pages 3, 4 and 9 of Congressional records received May 2016.  In light of this evidence, the Veteran is shown to have had an in-service neck injury.

There is also probative evidence of a current disability.  The Veteran is shown to have current diagnoses of intervertebral disc syndrome with degenerative arthritis of the cervical spine.  See VA Examination received May 2011.  

The May 2011 VA examiner also provided a favorable opinion in which she opined that it is as likely as not that the Veteran's cervical spine intervertebral disc syndrome with degenerative arthritis was due to his history of trauma to the neck.  The Board acknowledges that the physician cited to injuries to the head that occurred outside of service.  However, she also clearly attributed the Veteran's current neck symptoms (cervical spine intervertebral disc syndrome with degenerative arthritis) to the in-service swimming accident.  The opinion is probative and not contradicted by any other evidence of record.

Since all three requirements to establish service connection are met, the claim is granted.

B. Higher Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's residuals of testicular injury are rated 10 percent disabling under Code 7523-7525.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  

Diagnostic Code 7523 pertains to atrophy of the testes.  Under this diagnostic code, a noncompensable rating is assigned when there is complete atrophy of one testicle.  A compensable (20 percent) rating is warranted only upon a showing of complete atrophy of both testes.  38 C.F.R. § 4.115b, Code 7523.  Twenty percent is the maximum rating under this code.

Diagnostic Code 7525 is rated based on urinary tract infections.  38 C.F.R. § 4.115b, Code 7525.  Urinary tract infections (UTI) are rated 10 percent disabling if they require long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is available for UTI with recurrent symptomatic infection requiring drainage/frequent hospitalization and/or recurrent continuous intensive management.  Id.

Prior to May 13, 2014, there was only evidence of atrophy in the left testicle.  See VA Examinations received October 2010, January 2012, and May 2013.  The 10 percent rating was assigned on the basis of the Veteran's use of Gabapentin for chronic pain of the testicle.

A May 2014 private medical record, however, shows that the Veteran was examined in relation to his testicular problem and pain.  The physician noted the Veteran's history of groin pain and absence of seminal fluid production, and that there was atrophy in both testicles.  See page 16 of Medical Treatment Record - Non-Government Facility received March 2015.

Since the evidence now indicates atrophy in the right testicle, a 20 percent rating is warranted effective May 13, 2014.

The VA examinations and the May 2014 all show that there has been no evidence of urinary tract infections, so rating the disability alternatively under Code 7525 is not beneficial to the Veteran.  There is also no evidence of recurrent continuous intensive management of the testicle condition.

Since a preponderance of the evidence is in favor of a staged rating of 20 percent beginning May 13, 2014, to this extent the claim is granted.  For the period prior to this date, the preponderance of the evidence is against the claim and it is denied.


ORDER

Service connection for intervertebral disc syndrome with degenerative arthritis of the cervical spine is granted. 

An initial rating in excess of 10 percent prior to May 13, 2014 for residuals of a testicle injury is denied.

An initial rating of 20 percent beginning May 13, 2014 for residuals of a testicular injury is granted, subject to the regulations governing monetary benefits. 



REMAND

In August 2013, the Veteran reported that his knees had gotten worse.  See VA 21-4142 received August 2013.  Since this statement was made after his most recent VA examination, a new examination is needed to obtain recent findings.

Regarding service connection for residuals of a bilateral shoulder injury and headaches, VA examinations in May 2011 and January 2012 are inadequate.  

The Veteran testified that his headaches are related to his neck injury in service, and that sudden neck movement will bring on a headache.  See page 20 of Hearing Testimony.

The decision above grants service connection for the Veteran's neck disability and while the May 2011 VA examiner linked the etiology of the Veteran's headaches to a December 1988 post-service car accident, she did not address whether or not the neck disability aggravates the Veteran's headaches.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

The January 2012 VA examiner's opinion concerning the bilateral shoulder disorder was based on an incorrect understanding of the facts.  The physician stated that the in-service bilateral knee injury was in 2010 and took place at the same time the Veteran reported injuring his shoulders and that because they occurred at the same time there could be no cause and effect established.  He also stated that it was medically impossible to relate the two conditions.  The record shows the Veteran was not in service in 2010 and that the initial injuries did not occur at the same time.  Since the physician did not have a clear understanding of the facts or the Veteran's contentions, a supplemental opinion is needed.  The Board also notes that right shoulder complaints were noted in service, so direct service connection should also be addressed.

The Veteran contends that his breathing and swallowing problems are secondary to his neck disability.  Since the neck disability is now service-connected, and treatment records document problems swallowing and breathing, opinions are needed to determine the likely etiology of the claimed disabilities.  

The TDIU issue is intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of VA treatment record since November 2013.

2.  Ask the Veteran to identify private treatment providers for his knees, shoulders, headaches, and breathing and swallowing problems since May 2014.  After securing any necessary release, the RO must take appropriate action to obtain the identified records.  All failed attempts to obtain these records should be documented in the record and the Veteran should be informed.

3.  Then schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected bilateral knee disability and to determine the likely etiology of the claimed bilateral shoulder, headache, breathing, and swallowing disabilities.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner must note in the report that the records were reviewed.  All findings and diagnoses must be fully reported.   

a) The report should discuss the clinician's objective evaluation for any atrophy, weakened movement of each knee, excess fatigability with use, incoordination, and painful motion.  Range of motion studies as well as motor strength should also be tested.

b) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  

c) To comply with Correia, testing of the range of motion must include testing in active motion and passive motion in both the left and right knees.  The examiner should also discuss range of motion in weight-bearing and nonweight-bearing.  If any test cannot be performed, the examiner should state such along with an explanation.  

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.  

e) The clinician must opinion the following opinions:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran has a right shoulder disorder related to service, to include the right shoulder injury and diagnosis of strain noted in September 1986 during ACDUTRA? 

* Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current left and/or right shoulder disorder that was caused or aggravated by trauma related to falls?

* Did the Veteran's service-connected neck disability cause or aggravate the Veteran's difficulty breathing and/or swallowing?

* Does the service-connected neck disability at least as likely as not (50 percent or greater probability) aggravate the Veteran's headaches?  In rendering this opinion, the clinician shall take into consideration the Veteran's testimony that sudden neck movement can trigger a headache.

f) Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Then, readjudicate the claims remaining claims on appeal to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


